office_of_chief_counsel internal_revenue_service memorandum number release date cc corp bo5 posts-123210-15 uilc date date to --------------------------- -------------------------------------- ap so atcl team from ------------------------ general attorney corporate ------------------------ special counsel corporate subject response to taxpayer's date letter regarding sec_165 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend tax professional --------------------------------------- parent ----------------------------------------------------------- ------------------------------- subsidiary ----------------------------------------------------------------------------------- -------- business agency ----------- ------------------------------------ posts-123210-15 agency a status letter year year date date ------- ----------------- ----------------------------------------- ------- ------- ------------------- ------------------- this letter responds to your request for advice regarding a letter from tax professional dated date specifically you requested our opinion as to tax professional’s argument that the subsidiary stock could become worthless for purposes of claiming an ordinary deduction under sec_165 we conclude that taxpayer’s argument is without merit and we would deny the claim of a deduction under sec_165 summary of relevant facts taxpayer is an s_corporation holding_company that owns subsidiary a qualified_subchapter_s_subsidiary qsub that operates regulated business in year subsidiary’s business operations were depressed and agency issued subsidiary a status letter in year agency appointed agency as receiver of subsidiary after finding that subsidiary was in an unsafe and unsound condition to transact business based on this downturn it appears that taxpayer and its shareholders wanted to maximize and pass-through subsidiary’s losses in year before agency placed subsidiary in receivership specifically taxpayer wanted to recognize a dollar_figurea loss realized by subsidiary and have that loss flow-through to its shareholders as an ordinary_loss as an s_corporation holding_company owning a qsub taxpayer has several obstacles to overcome in order to pass-through an ordinary deduction to its shareholders a qsub is a disregarded_entity that is it is not treated as a separate corporation for federal_income_tax purposes even though it remains a separate legal entity under state law instead all of a qsub’s assets liabilities items of income deduction and credit are treated as items of the parent s_corporation with taxpayer’s initial structure the shareholders primarily had three ways to recognize a loss none of which resulted in a dollar_figurea ordinary_loss have the shareholders take a worthless_stock deduction on their s_corporation shares resulting in a capital_loss assuming qualification under sec_165 posts-123210-15 have the shareholders sell their shares to a third-party for a nominal arm’s length price resulting in a capital_loss assuming someone would buy a worthless s_corporation or have the s_corporation sell the subsidiary stock treated as a deemed asset sale or assets to a third-party for an arm’s length price which could result in a mix of ordinary and capital_loss depending on the character of the assets held by subsidiary in an attempt to qualify its shareholders for ordinary_loss treatment for the full amount of their investment taxpayer affirmatively terminated its s_corporation status effective date as a result subsidiary’s qsub status also terminated under reg sec_1_1361-5 if an s_corporation parent’s status as an s_corporation terminates by revocation the qsub’s status of its qsubs terminate at the close of the last day of the parent’s last taxable_year as an s_corporation regulation sec_1_1361-5 details the effect of such a qsub termination if a qsub election terminates the former qsub is treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from the s_corporation parent in exchange for stock of the new corporation thus on date taxpayer’s s election terminated and on date immediately before taxpayer’s election terminated subsidiary’s qsub election terminated and it became a c_corporation sec_165 provides that for purposes of sec_165 any security in a corporation affiliated with a taxpayer that is a domestic_corporation is not treated as a capital_asset put simply an ordinary_loss may be generated from the worthlessness of the stock notwithstanding that the stock otherwise is a capital_asset if the affiliation and gross_receipts tests are satisfied under sec_165 a corporation is treated as affiliated with the taxpayer if the taxpayer owns directly stock in that corporation meeting the requirements of sec_1504 and generally more than percent of the aggregate of its gross_receipts for all tax years has been from sources other than royalties rents dividends interest annuities and gains from sales or exchanges of stock and securities in the present case taxpayer argues that on date when it was still an s_corporation but after subsidiary became a c_corporation was the moment at which worthlessness occurred based upon this analysis taxpayer concluded it was entitled to the ordinary deduction under sec_165 provided its subsidiary c_corporation was affiliated and worthless once that deduction was recognized taxpayer passed through the ordinary deduction to its shareholders pursuant to sec_1366 analysis i subsidiary’s qsub termination results in a failed sec_351 posts-123210-15 regulation sec_1_1361-5 describes the effect of a qsub termination the former qsub is treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from the s_corporation parent in exchange for stock of the new corporation in such a case if the deemed creation of a new corporation qualifies under sec_351 the transaction is tax-free alternatively if the formation of the new c_corporation fails to qualify under sec_351 the transaction is taxable under sec_1001 and if any of the transferred assets has a basis in excess of fair value a loss asset the loss will be deferred under sec_267 until the loss asset is transferred outside the sec_267 controlled_group or the corporations cease to be in a controlled_group relationship sec_351 provides n o gain_or_loss will be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock of such corporation and immediately_after_the_exchange such person or persons are in control of the corporation in other words sec_351 provides an exception to the general_rule requiring a taxpayer to recognize gain_or_loss upon the sale_or_other_disposition of an asset this exception allows taxpayers to exchange assets for corporate stock and facilitates their ability to do business in a corporate form the ability to use sec_351 to incorporate is not unlimited specifically sec_351 requires the exchange of property for the stock received insolvency occurs when the liabilities of the debtor exceed the fair valuation of its assets insolvency can destroy an otherwise a tax-free sec_351 in two ways first significantly encumbered property is not considered property for purposes of sec_351 second the in exchange for stock requirement is not met when the transferor receives stock in an insolvent corporation this second point is commonly referred to as the net value requirement rarely have taxpayers argued that assets encumbered with liabilities in excess of the assets’ value are in fact property that may be exchanged tax-free for corporate stock under sec_351 in 121_fsupp_898 ct_cl cert_denied 348_us_929 shareholders transferred worthless_stock to a newly formed corporation in what a taxpayer treated as a sec_351 exchange the court concluded that the term ‘exchange ’ in this context connotes the transfer of stock in consideration of stock and not the transfer of valuable stock for absolute worthless_stock as was the case here according to the court the insolvency of the old corporation in the bankruptcy sense ie the transferred liabilities exceeded the fair_market_value of the asset transferred gave the creditors an effective command in fact and in law over the assets of the corporation citing 315_us_179 the fifth circuit in stafford v united_states examined meyer’ sec_1 revrul_2003_125 2003_2_cb_1243 courts and the irs generally borrow from the valuation standards in the estate_tax regulations to determine asset value see 977_f2d_1454 fed cir 110_tc_189 cf 62_tc_11 a taxpayer a sole_proprietor transferred assets and liabilities to a newly formed corporation the liabilities exceeded the value of the assets at the time of the transfer the tax_court held the taxpayer recognized gain under sec_357 to the extent the liabilities assumed exceeded posts-123210-15 holding and interpreted it as meaning ‘property’ does not include the worthless_stock of a corporation which has an excess of liabilities over assets because the requirement in the predecessor of sec_351 of an ‘exchange’ connotes the transfer of something of value for the interest received taxpayers arguing that there is no net value requirement ignore the holdings of meyer alabama asphaltic limestone co and stafford specifically property must have value and sec_351’s exchange requirement means something of value must be exchanged between the shareholder and corporation because worthless_stock does not have value those taxpayer incorporating liabilities in excess of the value of the transferred assets do not satisfy the sec_351 requirements thus such transactions are taxable under sec_1001 ii one may not acquire stock with the sole purpose of creating a sec_165 deduction regulation sec_1_165-5 limits the application of sec_165 by providing that a corporation is treated as affiliated only if none of the stock of the corporation was acquired by the taxpayer solely for the purpose of converting a capital_loss sustained by reason of the worthlessness of any such stock into an ordinary_loss under sec_165 assuming arguendo subsidiary’s qsub-to-c corporation conversion qualifies for tax-free treatment under sec_351 see i above and that sec_165 applies to an s_corporation see iii below taxpayer must explain why it acquired the c_corporation stock for reasons other than to obtain a dollar_figurea ordinary deduction in determining whether reg sec_1_165-5 applies taxpayer had many options to create a deduction from subsidiary’s alleged worthlessness listed in the fact section of the options available to taxpayer terminating the qsub election resulting in acquiring c_corporation stock from which to claim a sec_165 deduction was the only option that arguably generated a dollar_figurea ordinary_loss this stock acquisition coupled with an immediate claim of sec_165 ordinary deduction is evidence that the sole purposes of converting the disregarded_entity to a c_corporation was to attempt to qualify for an ordinary deduction under sec_165 taxpayer will likely emphasize reg sec_1_165-5 has a solely requirement and then point to a reason taxpayer acquired the c_corporation independent of creating a dollar_figurea ordinary_loss however a fundamental rule_of regulatory interpretation requires a presumption against ineffectiveness stated differently reg sec_1_165-5 should the adjusted_basis of the assets transferred 68_tc_223 a taxpayer a sole_proprietor transferred substantially_all of its assets and liabilities to a newly formed corporation including a zero basis unrealized accounts_receivable and an unrealized accounts_payable the tax_court held the unrealized accounts_payable were not to be included in the liabilities assumed for purposes of gain recognition under sec_357 and gcm big_number date 611_f2d_990 5th cir id pincite n posts-123210-15 be read to manifest its purpose not thwart it in particular if solely is interpreted as any so long as creative lawyering exits reg sec_1_165-5 has no function there are a few benefits bestowed on taxpayers that terminate their qsub election but in the context of an s_corporation running a defunct business none of those benefits are relevant some of the usual reasons a taxpayer may convert from qsub-to-c status are federal_income_tax rates are sometimes lower for c corporations than individuals employee-owners of c corporations do not have to include certain fringe_benefits as income c corporations may carryback capital losses two years and c corporations have greater flexibility to choose when their fiscal_year ends an s_corporation in the process of receivership would not be engaged in tax planning about future tax brackets shareholder-employee fringe_benefits carrying back of losses or changing to a fiscal_year with a dollar_figurea ordinary_loss at stake taxpayer’s purpose is clear this is exactly the type of acquisition of stock with the intent to convert a capital_loss into an ordinary_loss that reg sec_1_165-5 was designed to prevent under reg sec_1_165-5 the newly created c_corporation will not be treated as affiliated with taxpayer for purposes of sec_165 thus the sec_165 ordinary deduction is disallowed and taxpayer may claim a sec_165 capital deduction this conclusion applies even in the unlikely event taxpayer overcomes the obstacles regarding sec_165 non-application to s_corporations below and sec_351 non-application to a worthless company above iii s_corporations may not take a sec_165 deduction this alternative argument for limiting the claimed loss has not been previously discussed with taxpayer it would only become relevant should taxpayer prevail on the two issues discussed above sec_1363 generally provides that the taxable_income of an s_corporation shall be computed in the same manner as in the case of an individual sec_1363 specifies only four exceptions to the general_rule the items described in sec_1366 shall be separately_stated the deductions referred to in sec_703 shall not be allowed to the corporation sec_248 shall apply and sec_291 shall apply if the s_corporation or any predecessor was a c_corporation for any of the three immediately preceding_taxable_years sec_165 is not listed as an exception to the general_rule in sec_1363 thus the general_rule of computing s_corporation income in the same manner as an individual applies because individuals are ineligible to claim an ordinary_loss under sec_165 s_corporations are ineligible posts-123210-15 this position is supported by revrul_93_36 which addresses whether an s_corporation may claim an ordinary_loss for a nonbusiness_bad_debt under sec_166 or whether the s_corporation instead must claim a short-term_capital_loss under sec_166 which expressly applies to a taxpayer other than a corporation the revenue_ruling states that but for certain exceptions enumerated in sec_1363 an s corporation’s taxable_income is computed in the same manner as an individual’s income given that sec_166 is not specifically listed as an exception to the general_rule of sec_1363 the revenue_ruling concludes that sec_166 applies to an s_corporation in the same manner as it applies to an individual thus an s_corporation must claim a short-term_capital_loss for its wholly worthless nonbusiness_debt also revrul_2000_43 addresses whether an accrual-basis s_corporation may make an election under sec_170 which applies to a corporation reporting its taxable_income on the accrual basis to treat a charitable_contribution as paid in the year in which it is authorized by the board_of directors if paid within 2½ months of the following year the ruling notes that under sec_1363 a subchapter_s_corporation computes its taxable_income in the same manner as an individual the election in sec_170 is not available to an individual furthermore the rationale behind sec_170 a corporation’s difficulty in determining its charitable_contribution limit under sec_170 does not apply to subchapter_s_corporations because a subchapter_s_corporation is not subject_to the same sec_170 limit legislative_history the ordinary_loss exception in sec_23 the predecessor to sec_165 was added in the basis for the exception was linked to the tax treatment of consolidated corporations more specifically since the losses of one corporation in a consolidated_group may be offset against the income of another congress concluded that it was desirable and equitable to permit a parent_corporation that owns sufficient interests in a subsidiary to receive an ordinary_loss deduction when the subsidiary’s stock becomes worthless because the parent could reach the same result by choosing to file on a consolidated basis in congress amended sec_165 to specifically reference sec_1504 for the ownership requirements for affiliation congress made no changes to expressly apply sec_165 to s_corporations posts-123210-15 the legislative_history of sec_165 suggests that congress intended the ordinary_loss exception to be available only to corporations that are so closely related as to effectively be operating a single business under those circumstances if stock in a non- consolidated subsidiary becomes worthless the loss is treated as part of the parent corporation’s business rather than as an investment loss congress did not intend the ordinary_loss exception to be available to an individual or to an entity that computes its taxable_income in the same manner as an individual and its c_corporation subsidiary congress enacted sec_1363 in the subchapter_s_revision_act_of_1982 ssra the senate report provided that subchapter_c generally will apply to s_corporations but that an s_corporation will be treated in the same manner as an individual in transactions such as the treatment of dividends received under sec_301 where the s_corporation is a shareholder in a regular_corporation emphasis added and that the subchapter_c rules are not to apply where the result would be inconsistent with the purpose of the subchapter_s rules which treat the corporation as a pass-through entity the language in this senate report appears to further support the conclusion that s_corporations generally should be treated as individuals with respect to their ownership of worthless_stock in a c_corporation before sec_1371 provided that f or purposes of subchapter_c an s_corporation in its capacity as a shareholder of another corporation shall be treated as an individual this rule was repealed in because it was inconsistent with the irs’s position that c corporations could liquidate into s_corporations under sec_332 the house report further stated however that the repeal of this rule does not change the general_rule governing the computation of income of an s_corporation for example it does not allow an s_corporation or its shareholders to treat any item_of_income or deduction in a manner inconsistent with the treatment accorded to individual taxpayers emphasis added although sec_1371 provides with certain exceptions that subchapter_c shall apply to an s_corporation and its shareholders sec_165 does not fall within subchapter_c we do note however that in rath v commissioner the tax_court ruled that s_corporations are treated as corporations rather than as individuals for purposes of sec_1244 sec_1244 generally provides that 101_tc_196 posts-123210-15 i n the case of an individual a loss on sec_1244 stock ie certain stock in domestic small_business corporations issued to such individual or to a partnership which would but for this section be treated as a loss from the sale_or_exchange of a capital_asset shall to the extent provided in this section be treated as an ordinary_loss emphasis added for these purposes sec_1244 provides that the term individual does not include a_trust or estate the tax_court noted that the term individual in sec_1244 should be given its plain and ordinary meaning in accordance with general rules of statutory construction and that t here is no indication in the pertinent legislative_history that sec_1244 was intended to apply to sec_1244 stock issued to an s_corporation in fact the legislative_history expressly states that a corporation cannot receive ordinary_loss treatment under this sectiondollar_figure the court also noted that congress has not expressly extended the application of sec_1244 to s corporationsdollar_figure considering the plain meaning of sec_1363 the other authorities discussed above and congress’s failure to expressly extend the application of sec_165 to s_corporations an ordinary_loss under sec_165 should not be available to s_corporations and their shareholders iv the date letter in its letter dated date taxpayer defends its claiming a dollar_figurea ordinary_loss under sec_165 with a narrow argument taxpayer admits it has unusual facts and then focuses on when and whether the newly formed c_corporation stock became worthless the gist of taxpayer’s argument is that the newly formed wholly-owned c_corporation stock was worthless the moment it came into existence ie immediately before taxpayer’s s election terminated and the status letter created an identifiable_event supporting the claim of worthlessness these two points in taxpayer’s opinion entitled it to a sec_165 deduction on their newly formed subsidiary c_corporation stock considering the obstacles taxpayer faces to create an ordinary deduction for its shareholders we conclude taxpayer’s argument is without merit and we would deny the claim of a deduction under sec_165 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views t c pincite id id pincite posts-123210-15 please call --------------------- robert h wellen associate chief_counsel corporate by lawrence m axelrod special counsel associate chief_counsel corporate
